J-A20044-16

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                 :       IN THE SUPERIOR COURT OF
                                             :             PENNSYLVANIA
             v.                              :
                                             :
ANGELA MARINUCCI,                            :
                                             :
                     Appellant               :           No. 1758 WDA 2015

              Appeal from the Judgment of Sentence July 1, 2015
            in the Court of Common Pleas of Westmoreland County,
               Criminal Division, No(s): CP-65-CR-0000850-2010

BEFORE: BOWES, STABILE and MUSMANNO, JJ.

JUDGMENT ORDER BY MUSMANNO, J.:                  FILED NOVEMBER 17, 2017

      In view of the Supreme Court of Pennsylvania’s August 24, 2017 Order,

which vacated this Court’s disposition of this matter and remanded the case

for reconsideration in light of Commonwealth v. Batts, 163 A.3d 410 (Pa.

2017), we conclude that the judgment of sentence imposed on Angela

Marinucci (“Marinucci”) at resentencing is unconstitutional under the Eighth

Amendment to the United States Constitution, and therefore an illegal

sentence.       Accordingly, we remand this matter to the trial court for

resentencing in light of Batts.

      Case      remanded   for   resentencing.      Superior   Court   jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/17/2017